Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 1 of 45




                                                    EX. 10
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 2 of 45
                                                             MARK LEIBLE


      UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF NEW YORK

      --------------------------------------------------


      DARCY M. BLACK,

                                       Plaintiff,

            -vs-


      BUFFALO MEAT SERVICE, INC., doing business
      as BOULEVARD BLACK ANGUS, also known as
      BLACK ANGUS MEATS, also known as
      BLACK ANGUS MEATS & SEAFOOD,
      ROBERT SEIBERT,
      DIANE SEIBERT,
      KEEGAN ROBERTS,

                                   Defendants.
      --------------------------------------------------
                                   Examination Before Trial of

      MARK LEIBLE, taken pursuant to the Federal Rules of Civil

      Procedure, in the law offices of GRECO TRAPP, PLLC, 1700

      Rand Building, 14 Lafayette Square, Buffalo, New York,

      taken on January 22, 2018, commencing at 9:27 A.M., before

      MARY ANN MORETTA, Notary Public.
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 3 of 45


                                                                         37



 1   A.   No .

 2   Q.   Do you see in your employment application it says

 3        employment, desired position, it's blank?                 Do y o u

 4        know why you left it blank?

 5   A.   Because I didn't know what positions that were

 6        there.

 7   Q.   Okay.     Did a sign on the door say what positions

 8        they were looking for or did it just say help

 9        wanted?

10   A.   Just help wanted.

11   Q.   Do you have any understanding of what you would

12        be doing once you were hired?              There came a time

13        when you were offered a position, right?

14   A.   Yes.

15   Q.   Okay.     And when you were offered the position,

16        did you know what you would be doing?

17   A.   Yes.

18   Q.   What would you be doing?

19   A.   I was hired to wrap meat and wait on the counter

20        and fill deliveries.

21   Q.   Okay.     And then did there come a time when you

22        actually started working there?

23   A.   Yes.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 4 of 45


                                                                                     38



 1   Q.   Do you recall when that was?

 2   A.   September of 2001.

 3   Q.   If you look at Exhibit 35, if you go to the third

 4        page which is DEF0180, see on the bottom you see

 5        little numbers, that means -- DEF means Black

 6        Angus Meats' counsel gave us those documents.

 7        They are Black Angus Meats' documents.                          So do you

 8        s e e t h a t ' s a f o r m W -4 ?

 9   A.   Uh-huh.

10   Q.   Y o u h a v e t o s a y y e s o r n o, M a r k .

11   A.   Yes.

12   Q.   Okay.     Do y o u s e e t h e d a t e S e p t e m b e r 5 , 2 0 0 1 ?

13   A.   Yep.

14   Q.   Does that refresh your recollection that was when

15        you started working?

16   A.   Yes.

17   Q.   Okay.     W h e n y o u s t a r t e d w o r k i n g , wh o w a s y o u r

18        direct boss or supervisor?

19   A.   I would say Lisa.

20   Q.   Do you know if she had a last name, what her last

21        name was?

22   A.   I don't know.

23   Q.   And did she remain your full -- your boss?




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 5 of 45


                                                                                      40



 1   A.   Yes, laborer.           Cleaning and trimming bushes,

 2        trees.

 3   Q.   And why did you leave Black Angus Meats to work

 4        for him?

 5   A.   Just a change of scenery, something different.

 6   Q.   Were you having any problems at Black Angus

 7        Meats?

 8   A.   No .

 9   Q.   From the time you started in September of 2001

10        until the time you left to go work at Heritage

11        Tree Care, did you have any problems with

12        arriving to work on time?

13   A.   I might have been late a few times.

14   Q.   Okay.      Just so the record is clear here, let me

15        s h o w y o u w h a t ' s b e e n m a r k e d a s E x h i b i t 3 6, w h i c h

16        is a payroll pre-check writing report for the pay

17        p e r i o d e n d i n g 1/ 2/2 0 0 5 , w h i c h i s the f i r s t o n e w e

18        were given for you.               So they didn't give us the

19        ones from 2001.            It s t a r t s a t 2 0 0 5 .     At that

20        time, it indicates you were making, it says --

21        for regular, it says thirty point one hours and

22        earned three hundred eight dollars and

23        fifty-three cents.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 6 of 45


                                                                          41



 1   A.   All right.

 2   Q.   Now, do you recall, at that time, earning ten

 3        dollars and twenty-five cents an hour?

 4   MR. OPPENHEIMER:        She does the math.

 5   THE WITNESS:       Yeah.    I guess so.

 6   BY MS. GRECO:

 7   Q.   At any time between when you started in 2001 and

 8        January of 2005, did you receive health insurance

 9        from Black Angus Meats?

10   A.   No .

11   Q.   Let me show you what's been marked as Exhibit

12        223, which for the record is payroll pre-check

13        writing report for the pay period ending

14        9/25/2005.      Do y o u s e e w h e r e y o u r n a m e i s?

15   A.   Yes.

16   Q.   Do you see where it indicates you worked

17        thirty-nine point two hours and earned four

18        hundred one dollars and eighty cents?

19   A.   Yes.

20   Q.   Now, looking down -- strike that.                 I'm sorry.    Go

21        to the second page, which is for the payroll

22        period ending October 2, 2005, which indicates

23        you worked forty hours and made four hundred ten




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 7 of 45


                                                                                       43



 1   Q.   Who did you ask about it?

 2   A.   Probably Diane.

 3   Q.   Okay.      And what did Diane say when you asked her

 4        about it?

 5   A.   She said yeah, we can get something going for

 6        you.

 7   Q.   Did she at any time indicate to you what the cost

 8        of the health insurance would be?

 9   A.   No.     We s a t d o w n w i t h t h e r e p r e s e n t a t i v e f r o m

10        BlueCross BlueShield and he went over it with us.

11   Q.   And so when you say we sat down with a

12        representative from BlueCross BlueShield, who was

13        that?

14   A.   They sat in the office with them.                        I think Diane

15        was sitting there.

16   Q.   Okay.      Do y o u r e c a l l w h a t t h e c o s t w a s a t t h a t

17        time for BlueCross BlueShield for you?                           You have

18        to answer.

19   A.   No, I don't.

20   Q.   Do you know why you were looking for health

21        insurance at this time?

22   A.   J u s t t o h a v e i t.     I was single and --

23   Q.   Had you been on your parents' health insurance




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 8 of 45


                                                                                          48



 1   Q.    Okay.        Let me show you Exhibit 38.                    Looking at

 2         the payroll pre-check writing report for the pay

 3         period ending 11/26/06 for you, you were making

 4         -- w o r k i n g f o r t y h o u r s m a k i n g f o u r h u n d r e d t e n

 5         dollars, which do you recognize to be ten dollars

 6         and twenty-five cents an hour?

 7   A.    Yes.

 8   Q.    Now, looking at the third page, which is payroll

 9         pre-check writing report for the pay period

10         e n d i n g 1 2 / 4 / 2 0 0 6 f o r y o u , do y o u s e e t h a t y o u

11         were working forty hours making four hundred

12         fifty dollars?

13   A.    Yes.

14   Q.    Okay.        Do y o u r e c o g n i z e t h a t t o b e e l e v e n d o l l a r s

15         and twenty-five cents an hour?

16   A.    Yes.

17   Q.    Okay.        And how did you become aware of that pay

18         raise?

19   M R. O P P E N H E I M E R :   Form.

20   THE WITNESS:            They would either have told me or I had

21         a Post-it in the inside.

22   BY MS. GRECO:

23   Q.    Let me show you what's been marked as Exhibit 39,




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 9 of 45


                                                                         49



 1        which is a W-2 for you for the year 2006, which

 2        indicates you earned as wages, tips and other

 3        compensation twenty-two thousand seven hundred

 4        sixty-seven dollars.

 5   A.   Yes.

 6   Q.   Okay.    Is t h a t a c c u r a t e ?

 7   A.   Yes.

 8   Q.   Did you receive any form of compensation that was

 9        not included in the paycheck or on your W-2?

10   A.   No .

11   Q.   Let me show you what's been marked as Exhibit 40.

12        And looking at the payroll pre-check writing

13        report for the pay period ending June 3, 2007,

14        you can see that you are on the payroll.                 Do you

15        see that?

16   A.   Yes.

17   Q.   You are still receiving -- paying for medical

18        insurance, right?

19   A.   Yes.

20   Q.   Looking to the next one which is pay period

21        ending March 8th, 2009.                 So approximately a year

22        and three quarters later?

23   A.   Yes.




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 10 of 45


                                                                                          51



 1         fill packs, fill deliveries.                       Then usually, when

 2         those were done, I would go make sausage for the

 3         counter and stuff and maybe cut a little bit of

 4         meat depending on the day.

 5   Q.    Okay.        Do y o u r e c a l l b e i n g D a r c y B l a c k ' s p a r t n e r

 6         with filling packs?

 7   MR. OPPENHEIMER:               Form.

 8   THE WITNESS:            Yes.

 9   BY MS. GRECO:

10   Q.    A n d w h e n y o u s a y m a k i n g s a u s a g e , wh o t a u g h t y o u

11         how to do that?              Is i t j u s t a r e c i p e ?

12   M R. O P P E N H E I M E R :   Form.

13   BY MS. GRECO:

14   Q.    Strike that.             I'm an Italian girl.                I grew up

15         with sausage.             My question to you is -- I'm

16         familiar how to make it, so I'm going to go

17         through the process.

18   A.    All right.

19   Q.    What's the first step in making sausage?

20   A.    Grind the meat.

21   Q.    Did someone teach you how to grind the meat or

22         did you use ground meat?

23   A.    I learned how to grind it.




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 11 of 45


                                                                                    59



 1         was your partner doing packing, would it be fair

 2         to say she observed when you were there on time

 3         and when you weren't?

 4   M R. O P P E N H E I M E R :   I'm sorry.        Is that a question?

 5   BY MS. GRECO:

 6   Q.    When Darcy Black was a partner, is it fair to say

 7         she could observe -- strike that.                        When you were

 8         Darcy Black's partner, was she starting work at

 9         s e v e n o 'c l o c k a l s o ?

10   A.    I believe so.

11   Q.    And did you ever observe her being late?

12   A.    Not that I recall.

13   Q.    Do you recall being there any issue of her being

14         late?

15   A.    No .

16   Q.    Okay.        Were you having a problem with getting to

17         work on time so it was happening on a regular

18         basis?

19   A.    No .

20   Q.    Okay.        Do y o u r e c a l l - - s t r i k e t h a t .   When you

21         were late for work, do you recall how late you

22         were?

23   A.    Usually five, ten minutes.




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 12 of 45


                                                                          62



 1   A.    Not really, no.

 2   Q.    Is it fair to say you didn't consider it a big

 3         issue?

 4   A.    It's good to be punctual.

 5   Q.    Did you ever feel your employment was in

 6         jeopardy, you might lose your job because you

 7         were having problems getting to work on time?

 8   A.    No .

 9   Q.    Okay.        What did Thomas Howells do during the time

10         you were employed there, that first period of

11         employment?

12   A.    He was cutting meat.

13   Q.    Is that all he did?

14   A.    For the most part.

15   Q.    Was --

16   A.    He would do some ordering.

17   Q.    Okay.        Anything else?

18   A.    No .

19   Q.    Was he the person -- when Nelson Schultz was no

20         longer there, was Thomas Howells who was the main

21         butcher in charge?

22   M R. O P P E N H E I M E R :   Form.

23   BY MS. GRECO:




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 13 of 45


                                                                                   63



 1   Q.   From your recollection.

 2   A.   Yeah.

 3   Q.   Okay.      And so what does the main butcher do at

 4        Black Angus Meats?

 5   A.   He cuts all the meat for the counter, all the

 6        steaks, and sets them up on trays and cuts the

 7        stew and the pepper and grinds the beef for the

 8        counter.

 9   MS. GRECO:        Could you read that back.

10               (Whereupon, the above-requested answer was

11        then read back by the reporter.)

12   BY MS. GRECO:

13   Q.   Anything else?

14   A.   Make cube steaks.

15   Q.   Anything else?

16   A.   No.     C u t m e a t f o r p a c k s , t o o , t o be w r a p p e d a n d

17        frozen.

18   Q.   Anything else?

19   A.   No .

20   Q.   Did he make sausage?

21   A.   No .

22   Q.   Would he order the meat?

23   A.   Sometimes.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 14 of 45


                                                                          68



 1   A.   It varies.       Depends on if it's open in May or

 2        middle of the season.           Bow, shotgun.

 3   Q.   Okay.     Did you ever get more than one deer in a

 4        day?

 5   A.   Yeah.

 6   Q.   Did you ever get more than two deers in a day?

 7   A.   Yeah.

 8   Q.   Did you ever get more than three deers in a day?

 9   A.   Yeah.

10   Q.   Did you ever get more than four deers in a day?

11   A.   Yeah.

12   Q.   Did you ever get more than five?

13   A.   Yes.

14   Q.   What's the most deer you've ever seen in one day?

15        I have no idea.        That's why I'm asking the

16        question.

17   A.   A hundred thirty, a hundred sixty.

18   Q.   Deer?

19   A.   Yes.

20   Q.   A day?

21   A.   Yes, opening day of shotgun.

22   Q.   How long does it take to butcher one deer?

23   A.   We have a good system.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 15 of 45


                                                                                       69



 1   Q.    Okay.        I haven't seen your system.                   So h o w l o n g

 2         would it take to butcher a deer?

 3   MR. OPPENHEIMER:               From like --

 4   BY MS. GRECO:

 5   Q.    I'm talking about from the butcher's point of

 6         view.

 7   MR. OPPENHEIMER:               So the hide's been ripped off.

 8   BY MS. GRECO:

 9   Q.    From the butcher's point of view, how long does

10         it take to butcher a deer?

11   A.    Maybe fifteen, twenty minutes.

12   Q.    For a whole deer.               So on a n a v e r a g e d a y d u r i n g

13         deer season, how many deer do you bring in?

14   M R. O P P E N H E I M E R :   Form.

15   BY MS. GRECO:

16   Q.    If you know what I mean.                  You just told me how

17         many deer you bring in in a day.

18   A.    Yes.

19   MR. OPPENHEIMER:               He said on opening day.

20   BY MS. GRECO:

21   Q.    That's opening day.                Well, there's a period of

22         time, right, when there's a lot of hunting done?

23   A.    Yeah.




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 16 of 45


                                                                                    86



 1         was available?

 2   A.    No .

 3   Q.    Okay.        A n d w o u l d y o u a g r e e w i t h m e, if i t w a s

 4         available, it should have been available to all

 5         the employees?

 6   M R. O P P E N H E I M E R :   Form.

 7   THE WITNESS:            I don't know.

 8   BY MS. GRECO:

 9   Q.    Did you answer?

10   A.    I don't know what it is, so sure.

11   Q.    Something that would pay an employee if they had

12         to b e o u t of w o r k .

13   M R. O P P E N H E I M E R :   Form.

14   BY MS. GRECO:

15   Q.    If Black Angus Meat wasn't paying for it, but it

16         was available for you to have, would you have

17         wanted to know?

18   M R. O P P E N H E I M E R :   Form.

19   BY MS. GRECO:

20   Q.    Maybe you could have paid for yourself, like you

21         paid for your part of your insurance?

22   A.    Yeah.

23   Q.    Let me show you what's been marked Exhibit 43,




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 17 of 45


                                                                                          87



 1         which for the record includes payroll pre-check

 2         w r i t i n g r e p o r t f o r t h e p e r i o d e n d i n g A u g u s t 2 9t h ,

 3         2010, which indicates that you worked forty hours

 4         and made four hundred eighty dollars, which would

 5         be twelve dollars an hour.                     Is that accurate?

 6   A.    Yes.

 7   Q.    Okay.        Now, going to the next page, which is

 8         payroll pre-check writing report for the period

 9         ending September 5, 2010, where it indicates that

10         you worked forty hours and made five hundred

11         twenty dollars.              Do y o u r e c o g n i z e t h a t a s a r a i s e

12         to thirteen dollars an hour?

13   M R. O P P E N H E I M E R :   Form.

14   THE WITNESS:            Yes.

15   BY MS. GRECO:

16   Q.    And how were you notified, if at all, of that

17         raise?

18   A.    I don't recall.

19   Q.    Did you ever have any meeting with anyone at

20         Black Angus Meat when they reviewed your

21         performance?

22   A.    T h e y t o l d m e I 'm d o i n g a g o o d j o b h e r e a n d t h e r e .

23   Q.    W e l l , s o in t h e n o r m a l c o u r s e o f c o n v e r s a t i o n ,




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 18 of 45


                                                                                      90



 1        deduction under you.               Do y o u s e e t h a t ?

 2   A.   Yes.

 3   Q.   Now, going to the payroll journal for the period

 4        e n d i n g 9 / 4 / 2 0 1 1 a n d l o o k i n g a t y o u r n a m e , d o yo u

 5        see that you have a medical deduction of

 6        sixty-five dollars?

 7   A.   Yes.

 8   Q.   Okay.      How did it come about that you had a

 9        medical deduction that period of time as opposed

10        to when you first returned to work?

11   A.   I don't know.

12   Q.   Was Black Angus Meat paying for your medical

13        insurance -- strike that.                   When you returned to

14        work at Black Angus Meat --

15   A.   Right.

16   Q.   -- did they provide you with medical insurance?

17   A.   Yeah.      I got back on the same plan I had.

18   Q.   All right.         And do you know, did anyone indicate

19        to you if they were going to charge you anything

20        towards it at that time when you got back on the

21        plan?      What I'm saying, if we look at the records

22        they gave us, I know when you came back to work.

23   A.   Right.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 19 of 45


                                                                                      100



 1   M R. O P P E N H E I M E R :   Form.

 2   THE WITNESS:            Any time of the day we were open.

 3   BY MS. GRECO:

 4   Q.    If Diane wasn't there or Debbie wasn't there --

 5         you mean regular hours?

 6   A.    Regular store hours.

 7   Q.    So what was regular store hours?

 8   A.    Ten to seven.

 9   Q.    All right.           Is i t f a i r t o s a y e i t h e r D e b b i e w o u l d

10         be -- Debbie Negrych would be there or Diane

11         would be there?

12   A.    Usually.

13   Q.    But you weren't a person that would take any kind

14         of money or --

15   A.    No, not from deer customers.

16   Q.    Did you take money from other customers?

17   A.    Yes.       Ringing people at the register.

18   Q.    Is deer meat rung out in the same register?

19   A.    No .

20   Q.    Where is deer meat rung out?

21   A.    In a different register.

22   Q.    Where is that register?

23   A.    In the store.




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 20 of 45


                                                                                  101



 1   Q.    Where in the store?

 2   A.    Against the wall.

 3   Q.    Do you know why they had two registers?

 4   A.    Because --

 5   M R. O P P E N H E I M E R :   Form.

 6   THE WITNESS:            Because deer had to be taxed.

 7   BY MS. GRECO:

 8   Q.    Is there tax on food?

 9   A.    No .

10   Q.    So a t B l a c k A n g u s M e a t t h e r e 's no s a l e s tax o n

11         a n y of t h e f o o d --

12   A.    No .

13   Q.    -- except for deer meat.                  And you couldn't ring

14         sales tax on the other register?

15   M R. O P P E N H E I M E R :   Form.

16   BY MS. GRECO:

17   Q.    Is that what you are saying?

18   A.    I don't know.

19   M R. O P P E N H E I M E R :   Form.

20   BY MS. GRECO:

21   Q.    Who told you why there were two different

22         registers?           Did anyone tell you why there were

23         two different registers?




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 21 of 45


                                                                                      102



 1   A.    No.      One's for deer, one's for the store.

 2   Q.    Who told you that one is for the deer, that one

 3         is for the store, or did you figure it out

 4         yourself?

 5   A.    I don't know.             Someone did.

 6   Q.    But you had the ability to ring out someone in

 7         t h e s t o r e , b u t n o t s o m e b o d y f o r d e e r , is t h a t

 8         true?

 9   M R. O P P E N H E I M E R :   Form.

10   BY MS. GRECO:

11   Q.    You can answer.

12   A.    I just didn't do that one because I was busy

13         doing other stuff.

14   Q.    You said you were the person that took the deer

15         in and sometimes you brought them in the back.

16         Would you be the person that would be there when

17         t h e h u n t e r c a m e in?

18   M R. O P P E N H E I M E R :   Form.

19   THE WITNESS:            Not necessarily.

20   BY MS. GRECO:

21   Q.    Did you ever learn how to take food stamps?

22   A.    No -- well, yeah.

23   Q.    Did you ever learn how to secure money in food




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 22 of 45


                                                                                108



 1   Q.    That's tough on your legs, meaning you wanted to

 2         sit down?

 3   A.    Yeah.        Standing all day.

 4   Q.    Did anyone call you in from your fifteen-minute

 5         breaks or were you allowed to take them?

 6   M R. O P P E N H E I M E R :   Form.

 7   BY MS. GRECO:

 8   Q.    Do you understand what I mean?                     Were you allowed

 9         to take your fifteen-minute breaks in piece --

10         strike that.             Were you allowed to take your

11         fifteen-minute breaks uninterrupted?                         Do you know

12         what I mean by that?

13   A.    Yeah.        Yeah.

14   Q.    J u s t s o I 'm c l e a r , t h e a n s w e r i s y e s ?

15   A.    Yes.

16   Q.    Okay.        Did you ever feel that your breaks were

17         being scrutinized, meaning they were looking at

18         you -- very closely at you to see if you were

19         taking too much time?

20   A.    No .

21   Q.    And if you were to arrive late, would you write

22         that down on your time slip?

23   A.    Yes.




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 23 of 45


                                                                          110



 1   Q.    Did you ever look down to see if everyone's time

 2         card was there?

 3   A.    No .

 4   Q.    If you wanted a Saturday off, what would you do

 5         at any time you were employed at Black Angus

 6         Meat?        This is a general question.

 7   A.    I would ask Diane or Keegan.

 8   Q.    Did you have to write your name on any special

 9         calendar or would you just ask them?

10   A.    We would put down on a calendar they have in

11         there for time off.

12   Q.    Were you ever denied a request for time off?

13   A.    Not that I recall.

14   Q.    Did you ever deliver flyers?

15   A.    Yes.

16   Q.    Okay.        Was there a special training process to

17         deliver flyers?

18   M R. O P P E N H E I M E R :   Form.

19   BY MS. GRECO:

20   Q.    Or do you just deliver them?

21   M R. O P P E N H E I M E R :   Form.

22   THE WITNESS:            No .

23   BY MS. GRECO:




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 24 of 45


                                                                                     117



 1         interested in you versus Jamie.                     The two of you

 2         both are in the store.                 One of you is not out

 3         somewhere.           You are both there.            Would Jamie come

 4         to you or would he cut it himself?                         That's all

 5         I'm trying to find out.

 6   M R. O P P E N H E I M E R :   Form.

 7   THE WITNESS:            Either way.         I f I w a s b u s y , he c o u l d d o

 8         it or if he was busy, I would do it.

 9   BY MS. GRECO:

10   Q.    What if you are both not busy?

11   A.    T h e n I w o u l d p r o b a b l y d o i t b e c a u s e I ' m up t h e r e .

12         I' m a c u t ter w h e n h e' s g o n e .

13   Q.    Who's gone?

14   A.    Tom.

15   Q.    That's what I'm asking.                  So if Tom Howells was

16         gone, then you are the person that cuts?

17   A.    Yeah.

18   Q.    If you are not there, then Jamie Lapress could

19         cut?

20   A.    Yes.

21   Q.    Were you aware of Nicole Seibert ever being

22         taught how to cut?

23   A.    No .




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 25 of 45


                                                                                     120



 1   Q.    And was it your understanding he was hired just

 2         to work sporadically?

 3   M R. O P P E N H E I M E R :   Form.

 4   THE WITNESS:            Yeah.

 5   BY MS. GRECO:

 6   Q.    Did you work during the time Franklin Bennett

 7         worked there, the same hours?

 8   M R. O P P E N H E I M E R :   Form.

 9   BY MS. GRECO:

10   Q.    Strike that.             Did your hours ever cross over with

11         Franklin Bennett?

12   A.    Yes.

13   Q.    W h a t w o u l d y o u o b s e r v e h i m d o, w h a t t y p e s o f

14         things?

15   A.    He would put load away, deliveries that come in,

16         p u t t h e m i n t h e c o o l e r s a n d on t h e s h e l v e s , s o m e

17         cleaning.

18   Q.    Anything else?

19   A.    Take out the cardboard and odds-and-ends.

20   Q.    Was he ever taught to make sausage?

21   A.    No .

22   Q.    Was he ever taught to cut meat?

23   A.    No .




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 26 of 45


                                                                          139



 1   A.   Yes.

 2   Q.   Let's continue.        Was there a policy at any time

 3        you worked at Black Angus Meat regarding the use

 4        of cell phones?

 5   A.   Not really, but they didn't like them there.

 6   Q.   Did you have a cell phone at any time when you

 7        worked at Black Angus Meat?

 8   A.   Yes.

 9   Q.   Okay.     Did you bring it to work?

10   A.   Yeah.

11   Q.   And did you have it on during work, on vibrate or

12        something?

13   A.   Uh-huh.

14   Q.   You have to talk.

15   A.   Yes.

16   Q.   And did you receive calls during work?

17   A.   Yeah.

18   Q.   Okay.     And did anyone ever counsel you on it or

19        say you shouldn't do that?

20   A.   I didn't answer them.

21   Q.   How would you answer them, on your break?

22   A.   Yes.

23   Q.   And would anyone ever text you during work?




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 27 of 45


                                                                          140



 1   A.    Yeah.

 2   Q.    Would you ever text them back during work?

 3   A.    No .

 4   Q.    Would you do that on your break?

 5   A.    Uh-huh.         Yes.

 6   Q.    Okay.        And you are a smoker?

 7   A.    Yes.

 8   Q.    And did you ever take a smoke break with Jamie

 9         Lapress?

10   A.    Yeah.

11   Q.    And have you ever used marijuana?

12   A.    No .

13   Q.    And did you ever see Jamie Lapress use marijuana?

14   A.    No .

15   Q.    And do you know what the smell of marijuana is?

16   A.    Yes.

17   Q.    And did you ever smell marijuana on Jamie Lapress

18         at work?

19   A.    No .

20   Q.    Do you know if any other employees smelled

21         marijuana on Jamie Lapress at work?

22   M R. O P P E N H E I M E R :   Form.

23   THE WITNESS:            No .




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 28 of 45


                                                                          160



 1        say they were looking at their watch to suggest

 2        Darcy Black's break or anybody else's break was

 3        over?

 4   A.   No .

 5   Q.   Did you ever feel compelled to -- well, were you

 6        required to report your smoke break times on your

 7        time card?

 8   A.   No .

 9   Q.   Did you ever feel that you needed to --

10   A.   No .

11   Q.   -- because you were concerned they were watching

12        you?

13   A.   No .

14   Q.   Were you ever told that you had to work every

15        Saturday?

16   A.   No .

17   Q.   Were you ever scheduled off for Saturdays?

18   A.   Yeah.

19   Q.   Okay.     Were you ever scheduled off for Saturdays

20        without asking?

21   A.   Once in a while.

22   Q.   Do you know how that would happen or it just

23        would?




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 29 of 45


                                                                          162



 1        out?

 2   A.   No .

 3   Q.   Are you aware of Sean Round asking Raelean Rush

 4        out to work while they were in the pack room at

 5        Black Angus Meat?

 6   A.   No .

 7   Q.   Would it -- would you -- if a male employee said

 8        to a female employee at Black Angus Meat that she

 9        has a nice ass, would that be offensive?

10   A.   Yeah.

11   Q.   Do you believe that would be discriminatory?

12   A.   Yeah.

13   Q.   Would it ever be appropriate for a male employee

14        at Black Angus Meat to say to a female employee

15        your headlights are on?

16   A.   No .

17   Q.   Do you know what your headlights are on means?

18   A.   No .

19   Q.   Why wouldn't it be appropriate?

20   A.   I don't know.

21   Q.   You have no idea what your headlights could mean

22        in a sexual context?

23   A.   No .




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 30 of 45


                                                                                   163



 1   Q.   Did you ever hear any male employee at Black

 2        Angus Meat make sexual comments regarding

 3        customers?

 4   A.   No .

 5   Q.   Did you ever hear any male employee say to

 6        another male employee go look at the woman at the

 7        counter, her headlights are on?

 8   A.   No .

 9   Q.   Would that be sexually offensive?

10   A.   Yes.

11   Q.   Would that be inappropriate?

12   A.   Yes.

13   Q.   Would it ever be appropriate for a male employee

14        t o s a y t o a f e m a l e e m p l o y e e , oh , l o o k a t t h a t

15        cleavage?

16   A.   No .

17   Q.   Would it be ever be appropriate for a male

18        employee at Black Angus Meat to comment on the

19        breasts of a female customer?

20   A.   No .

21   Q.   Would it ever be appropriate at Black Angus Meat

22        for a male employee to make comments about the

23        cleavage of a female customer?




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 31 of 45


                                                                          164



 1   A.   No .

 2   Q.   Would that be sexually offensive?

 3   A.   Yes.

 4   Q.   Did you ever hear a male employee at Black Angus

 5        Meat say to a female employee does the carpet

 6        match the drapes?

 7   A.   No .

 8   Q.   Do you know what that means?

 9   A.   Yes.

10   Q.   What does that mean to you?

11   A.   It means does the upstairs match the downstairs.

12   Q.   O n a fe m a l e ?

13   A.   Yes.

14   Q.   And were you aware of any African-American

15        person, male or female, applying for employment

16        at Black Angus Meat?

17   A.   No .

18   Q.   While you were at the counter, did any person

19        come in and want to apply for employment at Black

20        Angus Meat?

21   A.   No .

22   Q.   Did you ever see anyone request an application

23        for employment at Black Angus Meat?




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 32 of 45


                                                                          168



 1   A.   No .

 2   Q.   Were you ever aware that Regina Rush was dating

 3        an African-American male?

 4   A.   No .

 5   Q.   Did you ever hear Sean Round or anyone at Black

 6        Angus Meat say to Raelean Rush and/or Regina Rush

 7        that she would be better off with a white guy?

 8   MR. OPPENHEIMER:          Form.

 9   THE WITNESS:       No .

10   BY MS. GRECO:

11   Q.   Did you ever hear anyone at Black Angus Meat say

12        to Regina Rush that she would be better off with

13        a white guy?

14   A.   No .

15   Q.   Did you ever hear anyone at Black Angus Meat say

16        to Raelean Rush that she would be better off with

17        a white guy?

18   A.   No .

19   Q.   If an employee said -- if a white employee said

20        that to Raelean Rush or Regina Rush, would that

21        be offensive?

22   A.   Repeat that.

23   Q.   If a white employee said to Raelean Rush, knowing




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 33 of 45


                                                                                 169



 1        she had an African-American boyfriend, that she

 2        would be better off with a white guy, would that

 3        be offensive?

 4   A.   Yes.

 5   Q.   Would that be discriminatory?

 6   A.   Yes.

 7   Q.   And if a white employee at Black Angus Meat said

 8        t o R e g i n a R u s h , at t h e t i m e s h e w a s d a t i n g a

 9        black man, that she would be better off with a

10        white guy, is that offensive?

11   A.   Yes.

12   Q.   Would that be discriminatory?

13   A.   Yes.

14   Q.   If a white employee said to Raelean Rush, while

15        Raelean Rush was dating an African-American male,

16        that she needed to be with one of her own kind,

17        would that be offensive?

18   A.   Yes.

19   Q.   Would that be discriminatory?

20   A.   Yes.

21   Q.   Did you ever hear anyone say to Raelean Rush that

22        she needs to be with one of her own kind?

23   A.   No .




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 34 of 45


                                                                                  170



 1   Q.   If a white employee was to say to Regina Rush,

 2        who was dating an African-American male, that she

 3        would be better off -- sorry.                  That she needs to

 4        be with one of her own kind, would that be

 5        offensive?

 6   A.   Yes.

 7   Q.   Would that be discriminatory?

 8   A.   Yes.

 9   Q.   If a white employee said to Regina Rush, who was

10        dating a black male, that what's wrong with white

11        guys, would that be offensive?

12   A.   Can you repeat that?

13   Q.   If a white employee said to Regina Rush, who was

14        dating an African-American male, what's wrong

15        with white guys, would that be offensive?

16   A.   Yeah.

17   Q.   Would that be discriminatory?

18   A.   Yeah.

19   Q.   Okay.     If a w h i t e e m p l o y e e s a i d t o e i t h e r o f t h e

20        Rush females that were working at Black Angus

21        Meat, while they were dating an African-American

22        male, what's wrong with a white guy, would that

23        be offensive?




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 35 of 45


                                                                                    171



 1   A.   Yeah.

 2   Q.   Would that be discriminatory?

 3   A.   Yeah.

 4   Q.   Would it be ever be appropriate for a white male

 5        employee at Black Angus Meat to tell a female who

 6        was dating an African-American male that her

 7        boyfriend was using her to get her name because

 8        b l a c k m e n a l w a y s c h e a t a n d h e p r o b a b l y h a s a lo t

 9        of girlfriends?

10   A.   No .

11   Q.   Would that be offensive?

12   A.   Yes.

13   Q.   Would that be discriminatory?

14   A.   Yes.

15   Q.   Did you ever hear Sean Round say that to Raelean

16        Rush in those or similar words?

17   A.   No .

18   Q.   Did you ever hear Bob Seibert say you can talk

19        about weather and sports, but leave your personal

20        dramas at home?

21   A.   Yes.

22   Q.   And when you started working at Black Angus Meat,

23        was that something he would say?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 36 of 45


                                                                          172



 1   A.   Yes.

 2   Q.   Did he continue to say it during the whole time

 3        you worked there?

 4   A.   Yes.

 5   Q.   Have you ever heard him direct it at a specific

 6        employee or just in general?

 7   A.   Just in general.

 8   Q.   Did you ever hear anyone make a racial comment at

 9        Black Angus Meat?

10   A.   No .

11   Q.   Did you ever hear a joke that was offensive in

12        a n y way a t B l a c k A n g u s M e a t ?

13   A.   No .

14   Q.   Did you ever hear anyone make a joke about

15        Italians?

16   A.   No .

17   Q.   Ever hear anyone make a joke about the Pope?

18   A.   No .

19   Q.   Did you ever hear anyone make a joke about Jewish

20        people?

21   A.   No .

22   Q.   Did you ever hear anyone make a joke about

23        someone who is Polish?




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 37 of 45


                                                                          173



 1   A.   No .

 2   Q.   Did you ever hear someone make a joke about

 3        someone who is Chinese?

 4   A.   No .

 5   Q.   Did you ever hear someone make a joke about

 6        someone that's Middle Eastern descent?

 7   A.   No .

 8   Q.   Did you ever hear any jokes at all at Black Angus

 9        Meat?

10   A.   No .

11   Q.   Did you ever say any jokes at Black Angus Meat?

12   A.   Nope.

13   Q.   Did you ever hear anyone refer to black customers

14        as Bob's nigs?

15   A.   No .

16   Q.   Did you ever hear anyone refer to Black Angus

17        Meat customers as nigs?

18   A.   No .

19   Q.   Did you ever hear Sean Round or anyone say that

20        he has to deliver to Bob's nigs, referring to

21        black customers at Black Angus Meat?

22   A.   No .

23   Q.   Did you ever hear anyone at Black Angus Meat say




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 38 of 45


                                                                            174



 1        relative to African-American individuals who were

 2        u s i n g f o o d s t a m p s t o get f o o d , in t h e s e or

 3        similar words, how can they have nice cars and

 4        get food stamps?

 5   A.   No .

 6   Q.   Would that be offensive?

 7   A.   Yeah.

 8   Q.   Would that be discriminatory?

 9   A.   Yeah.

10   Q.   Did you ever hear anyone say, in these or similar

11        words, regarding Black Angus Meat

12        African-American customers, how come they have

13        nice clothes and get food stamps?

14   A.   No .

15   Q.   Would that be discriminatory?

16   A.   Yeah.

17   Q.   Would that be offensive?

18   A.   Yeah.

19   Q.   Would it ever be appropriate for any manager or

20        owner of Black Angus Meat to laugh if another

21        employee made that comment?

22   A.   Sorry.      Can you repeat that?

23   MS. GRECO:       Can you read it.




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 39 of 45


                                                                               175



 1                (Whereupon, the above-requested question was

 2        then read back by the reporter.)

 3   MR. OPPENHEIMER:             Form.

 4   THE WITNESS:          No .

 5   BY MS. GRECO:

 6   Q.   Did you ever hear Mr. Lapress say -- wait a

 7        minute.        Strike that.           Did you ever clean the

 8        parking lot?

 9   A.   No .

10   Q.   Who cleaned the parking lot?

11   A.   J a m i e w a l k ed a r o u n d a n d p i c k e d s t u f f u p .

12   Q.   Were you ever aware of Robert Seibert calling

13        Jamie Lapress on the phone and asking him to

14        clean up the parking lot?

15   A.   No .

16   Q.   Did you ever hear Jamie Lapress say, in these or

17        similar words, that Robert Seibert had called him

18        and said his nigs are dirtying up the parking

19        lot?

20   A.   No .

21   Q.   W o u l d t h a t e v e r be a p p r o p r i a t e ?

22   A.   No .

23   Q.   Would that be offensive?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 40 of 45


                                                                          176



 1   A.   Yes.

 2   Q.   Would that be discriminatory?

 3   A.   Uh-huh.      Yes.

 4   Q.   Did you receive any training at Black Angus Meat

 5        regarding policies and procedures?

 6   MR. OPPENHEIMER:         Form.

 7   THE WITNESS:       Not really.

 8   BY MS. GRECO:

 9   Q.   Was there any written materials that you received

10        regarding discrimination, harassment, hostile

11        environment or retaliation?

12   A.   No .

13   Q.   At anywhere that you worked, have you ever

14        received any information regarding

15        discrimination, harassment, retaliation or

16        hostile environment?

17   A.   Not that I recall.

18   Q.   Were you ever aware of any complaint by employees

19        that they were not given lunch breaks?

20   A.   No .

21   Q.   Were you ever paid -- strike that.                    Did you ever

22        call in sick or leave sick and get paid for the

23        time when you were off?




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 41 of 45


                                                                          179



 1   Q.   How long did it take you, few minutes?

 2   A.   A day.

 3   Q.   A day to learn how to do the smoker?

 4   A.   You have to learn to do stuff.               And if something

 5        is wrong with it, you have to fix the nozzle if

 6        the stuff is not coming out.

 7   Q.   Who taught you?

 8   A.   Nelson.

 9   Q.   The butcher taught you?

10   A.   Yes.

11   Q.   Were there written instructions or did he show

12        you how?

13   A.   He showed me.

14   Q.   And do you know how to break down the equipment

15        and clean it?

16   A.   Yes.

17   MR. OPPENHEIMER:         Form.

18   BY MS. GRECO:

19   Q.   You were trained to do that?

20   A.   Yeah.

21   Q.   Were you aware of Darcy Black being able to break

22        down the equipment and clean it?

23   A.   No .




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 42 of 45


                                                                                      180



 1   Q.   Were there slicers that had to be cleaned out

 2        front?

 3   A.   Yes.

 4   Q.   Were there slicers that had to be cleaned in the

 5        back?

 6   A.   Yes.

 7   Q.   Do you know if Darcy Black made jerky?

 8   A.   No .

 9   Q.   Did you ever make jerky?

10   A.   Yes.

11   Q.   A g a i n , w a s t h a t d i f f i c u l t to l e a r n h o w t o m a k e ?

12   MR. OPPENHEIMER:            Form.

13   BY MS. GRECO:

14   Q.   You can answer.

15   A.   No .

16   Q.   Did you ever rotate the coolers and freezers?

17   A.   Yes.     You mean like move stuff from one to

18        another?

19   MR. OPPENHEIMER:            If y o u d o n ' t u n d e r s t a n d , a s k h e r .

20   BY MS. GRECO:

21   Q.   Do y o u u n d e r s t a n d w h a t t h e r o t a t i o n of t h e

22        coolers means?

23   A.   Yes.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 43 of 45


                                                                          183



 1   MR. OPPENHEIMER:         Form.

 2   BY MS. GRECO:

 3   Q.   By that, I mean training saying --

 4   A.   No .

 5   Q.   Have you ever heard anyone refer to Darcy's

 6        children as nigs?

 7   A.   No .

 8   Q.   Did you ever hear anyone refer to Darcy's

 9        children as niggers?

10   A.   No .

11   Q.   Would it ever be appropriate for Robert Seibert

12        to say to Darcy Black she would have to get used

13        to the idea her children were black, there was no

14        changing that, school kids are cruel and racial

15        remarks from kids is not unusual?

16   A.   No .

17   Q.   Would that be appropriate?

18   A.   No .

19   Q.   Would that be offensive?

20   A.   Yes.

21   MS. GRECO:       Off the record.

22               (Whereupon, a short recess was then taken.)

23   BY MS. GRECO:




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 44 of 45


                                                                                         187



 1   Q.   Have you ever spoken to Jamie Lapress regarding

 2        Darcy Black or her lawsuit?

 3   A.   No .

 4   Q.   Have you ever spoken to anyone at Black Angus

 5        Meat regarding Darcy Black or her lawsuit?

 6   A.   No .

 7   Q.   Would it ever be appropriate for Robert Seibert

 8        to tell Darcy Black -- strike that.                           If Darcy

 9        B l a c k c o m p l a i n e d to R o b e r t S e i b e r t t h a t J a m i e

10        Lapress referred to her children as niggers,

11        would it ever be appropriate for Robert Seibert

12        to say stuff like this happens all the time?

13   A.   No .

14   Q.   Would that be offensive?

15   A.   Yes.

16   Q.   Would that be discriminatory?

17   A.   Yes.

18   Q.   Would it ever be appropriate if Darcy Black

19        complained to Robert Seibert that Jamie Lapress

20        referred to her children as niggers, for him to

21        s a y , in t h e s e o r s i m i l a r w o r d s , i t h a p p e n s i n

22        sports or politics so she would have to deal with

23        it ?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-11 Filed 09/19/19 Page 45 of 45


                                                                                 190



 1        label them with the appropriate hunter's name and

 2        number or whatever?

 3   A.   Yes.

 4   Q.   They trained you on how to weigh meat, is that

 5        true?

 6   A.   Yeah.

 7   Q.   And they trained you on how to make sausage and

 8        various other things?

 9   A.   Yeah.

10   Q.   Do you know why they didn't do any training

11        regarding discrimination, harassment, retaliation

12        or hostile environment?

13   A.   No .

14   Q.   If you know, at any time you've been employed at

15        Black Angus Meat, were you aware of any kind of

16        investigation into any employee complaints?

17   A.   No .

18   Q.   At any time that you worked at Black Angus Meat,

19        were you aware of any investigation by Black

20        A n g u s M e a t a s to a n y c u s t o m e r c o m p l a i n t s ?

21   A.   No .

22   Q.   Do you know a person by the name of Spartus Town?

23   A.   Who?




                                 Sue Ann Simonin Court Reporting
